DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2021 was filed after the mailing date of the Notice of Allowance on 5/19/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Office Action is in response to the amendment filed after final dated 4/27/2021.

Election/Restrictions
Claim 13 is allowable. Claims 18-19, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 7/21/2020, is hereby withdrawn and claims 18-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cory Schug on 5/11/2021.
The application has been amended as follows:
Change claim 3 to read as follows: 
The assembly of Claim 1, wherein the one or more inserts comprise a fluid conduit.
	Change claim 19 to read as follows:
The assembly of Claim 18, wherein the one or more inserts comprise a fluid conduit.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance
Independent claim 1 is directed to an assembly comprising a vessel, a vessel closure sealingly engaged to an opening of the vessel, the vessel closure comprising top wall and a sidewall, the top wall including one or more apertures and one or more inserts extending through the one or more apertures, and a respiratory assembly configured to allow respiration of the vessel to an outside environment and comprising a housing engaged with the top wall to secure the housing to the vessel closure and one or more gas permeable membranes engaged with the housing and positioned flush with or below the top 
Independent claim 13 is directed to an assembly comprising a vessel, a vessel closure sealingly engaged to an opening of the vessel, the vessel closure comprising top wall and a sidewall, the top wall including one or more apertures and one or more inserts extending through the one or more apertures, and a respiratory assembly configured to allow respiration of the vessel to an outside environment and comprising a housing engaged with the top wall to secure the housing to the vessel closure and one or more gas permeable membranes engaged with the housing that extend substantially perpendicular to the top wall of the vessel closure. Independent claim 18 requires all features of the invention according to claim 13. Oldenburg et al. (US Patent Application Publication 2009/0176301) discloses a vessel having a vessel closure comprising a top wall and side wall and a housing engaged with the top wall to secure the housing to the vessel closure, with a gas permeable membrane engaged with the housing, as discussed in the prior Office Action; however, Oldenburg et al. is silent as to the gas permeable membrane extending substantially perpendicular to the top wall of the vessel closure. Kreusch et al. (US Patent Application Publication 20160001285) discloses a gas permeable membrane extending substantially perpendicular to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658.  The examiner can normally be reached on M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799